Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered to be effective as of
July 1, 2005, by and between Integrated Electrical Services, Inc. (hereinafter
“IES”), a Delaware corporation, IES Management, L.P. a Texas Limited
Partnership, and Herbert R. (“Roddy”) Allen (hereinafter “Consultant”).

 

RECITALS

 

Whereas Consultant is an officer and director of IES, as well as an officer and
director of subsidiaries of IES (collectively the IES Companies), and has
voluntarily resigned his employment and all positions with the IES Companies as
of June 30, 2005, and all obligations under his Amended and Restated Employment
Agreement effective as of January 30, 2003 have been fulfilled and it has
terminated with no further obligations or restrictions applicable to either
party as of the date of his resignation, and

 

Consultant and IES desire to document their agreement in writing, and

 

Consultant has expertise in the area of IES’ business and is willing to provide
consulting services to IES to facilitate the accomplishment of a discrete
segment of business, and it is contemplated the Consultant will devote the
necessary time in fulfillment of this Agreement, and

 

IES is willing to engage Consultant as an independent contractor, and not as an
employee, on the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:

 

1. Terms And Scope Of Services

 

a. This Agreement shall control and govern all work performed by Consultant
under subsequent verbal or written orders or agreements for any type of service
performed. No subsequent variance from, amendment to or modification of this
Agreement shall be binding upon the IES Companies unless it is in writing,
expressly provides that it is intended as a variance, amendment or modification
and is executed by a fully authorized representative of IES Companies.

 

b. The term of this Agreement and scope of services to be provided hereunder is
set forth in “Exhibit A” and as further modified and amended under subsequent
written agreements between the parties.

 

Page 1 of 5



--------------------------------------------------------------------------------

H. Roddy Allen, Consulting Agreement

 

2. Term; Termination; Rights on Termination. This Agreement will commence on the
date first written above, and unless modified by the mutual written agreement of
the parties, shall continue for a period of twelve (12) months. This Agreement
may be terminated at any time, with or without cause, by either Party with ten
(10) days written notice to the other party.

 

In the event IES terminates this Agreement during the Term of this Agreement,
Consultant shall receive from IES, the monthly Consulting Fee, then in effect
for whatever time period is remaining under the Term of this Agreement, the
remaining term of health care continuation under COBRA, and transfer of title to
his company vehicle.

 

3. Compensation.

 

a. Retainer. IES agrees to pay Consultant a retainer fee of $145,000.00 payable
within ten (10) business days from the effective date of this contract. The
retainer fee is intended to retain and secure the services of the Consultant.

 

b. Consulting Fee. In consideration of the services to be performed by
Consultant, IES agrees to pay Consultant twelve (12) monthly consulting fee
payments of $40,000.00 each payable on or before the 15th day of each month
during the term of this agreement.

 

c. Health Care. IES will pay the cost of continuing medical and dental health
care coverage for himself and eligible dependents under COBRA for a period of
eighteen (18) months.

 

d. Business Expenses. All travel and out of pocket expenses incurred by
Consultant for the benefit of the IES Companies and in the performance of this
agreement shall be reimbursed by the Company within ten (10) business days
following presentation of valid expense receipts.

 

e. Company Vehicle. The Consultant will retain the use of his company vehicle
for a period of six (6) months from the effective date of this agreement.
Thereafter, IES shall transfer title of said vehicle to the Consultant and the
Consultant shall be responsible for all imputed tax liability associated with
use of the vehicle and the fair market value of the vehicle at the time of
transfer.

 

f. Computer & Cell Phone. The Consultant shall retain his Company laptop,
computer accessories, and cell phone.

 

g. Office. To facilitate performance of duties associated with this Agreement,
the Consultant shall be provided an office at H.R. Allen, Inc. located 2675
Rourk Street, Charleston, South Carolina. IES shall not be responsible for or
reimburse any other cost associated with providing or maintaining the
Consultant’s office, including but not limited to supplies and administrative
support.

 

Page 2 of 5



--------------------------------------------------------------------------------

H. Roddy Allen, Consulting Agreement

 

4. Taxes. Consultant agrees to accept exclusive liability for the payment of any
payroll taxes, contributions for unemployment insurance, old age and survivor’s
insurance or annuities, which are based on wages, salaries or other remuneration
paid to Consultant; and Consultant agrees to reimburse IES for any of the
aforesaid taxes or contributions which by law IES may be required to pay because
of Consultant’s failure to pay the same.

 

Further, the Consultant agrees to accept exclusive liability for the payment of
any tax obligation under IRC §409A which are based on wages, salaries, or other
remuneration paid to Consultant and Consultant agrees to reimburse IES for any
of the aforesaid taxes or contributions which by law IES may be required to pay
because of Consultant’s failure to pay the same.

 

5. Relationship Of The Parties

 

a. The Consultant as an independent contractor shall perform the services
rendered under this Agreement. It is specifically understood and agreed that the
manner and means of performing the services required under this Agreement shall
be at the sole discretion of the Consultant through use of his independent
judgment.

 

b. The Consultant shall have no authority to bind IES Companies or any of its
officers or employees to any agreement or to make managerial or Consultant
decisions that are binding on IES Companies. The Consultant shall not be subject
to the supervision, direction or control of IES Companies as to the particular
means or methods of performing his services. However, the IES Companies shall
retain the right to review and inspect at any time any part of the work
performed by Consultant to assure compliance with customary standards and
specifications.

 

6. Delivery of Proprietary and Confidential Information. Upon request or when
Consultant’s relationship with the Company terminates, Consultant will
immediately deliver to the Company all copies of any and all materials and
writings received from, created for, or belonging to the Company including, but
not limited to, those which relate to or contain Proprietary or Confidential
Information.

 

7. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof.

 

Page 3 of 5



--------------------------------------------------------------------------------

H. Roddy Allen, Consulting Agreement

 

8. Amendment. This Agreement may be amended only by a writing signed by
Consultant and by a duly authorized officer of IES and IES Management, L.P.

 

9. Remedy for Breach. Should either Consultant or IES resort to legal
proceedings to enforce this Agreement, the prevailing party in such legal
proceeding shall be awarded, in addition to such other relief as may be granted,
attorneys’ fees and costs incurred in connection with such proceeding.

 

10. Laws, Rules, Regulations. Consultant agrees to comply with all laws, rules
and regulations where services are being provided, whether federal, state or
municipal, which are in effect and applicable to Consultant.

 

11. Governing Law. This Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by, the laws of the State of Texas
and any dispute will be resolved in Harris County, Texas.

 

12. This Agreement is executed in duplicate originals and is not effective
unless signed by both parties.

 

By Consultant   IES Management L.P.     by IES Residential Group, Inc.,     its
General Partner

/s/ H. Roddy Allen

--------------------------------------------------------------------------------

H. Roddy Allen

 

/s/ Robert B. Callahan

--------------------------------------------------------------------------------

Robert B. Callahan, Vice President

June 1, 2005

--------------------------------------------------------------------------------

Date

 

June 1, 2005

--------------------------------------------------------------------------------

Date

    By Integrated Electrical Services, Inc.    

/s/ David A. Miller

--------------------------------------------------------------------------------

David A. Miller, Senior Vice President &

    Chief Financial Officer    

June 1, 2005

--------------------------------------------------------------------------------

Date

 

Page 4 of 5



--------------------------------------------------------------------------------

H. Roddy Allen, Consulting Agreement

 

EXHIBIT “A”

 

SCOPE OF SERVICES

 

IES hereby engages Consultant to render, as an independent contractor to:

 

  1. Consult and facilitate the divestiture of certain Integrated Electrical
Services, Inc., subsidiary companies as designated and assigned by IES from time
to time.

 

  2. Consult with subsidiary company management to assess and make
recommendations to improve business processes and practices as requested
including but not limited to H.R. Allen, Inc.

 

  3. Identify potential surety providers, negotiate terms and provisions, and
otherwise represent IES, as requested, in surety discussions and negotiations in
coordination with IES’ designated agent(s).

 

It is contemplated that the Consultant may not be asked to perform all of the
above listed services during the performance of this agreement. At the same
time, it is contemplated that the Consultant may be asked to render and perform
other valued consulting services on behalf of IES. All services rendered and
performance thereof, shall be at the direction of the Chief Executive Officer of
IES.

 

Page 5 of 5